NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR MANUEL MORALES                           No.    20-73464
GONSALEZ,
                                                Agency No. A205-024-678
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Hector Manuel Morales Gonsalez,1 a native and citizen of Mexico, petitions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Although petitioner’s surname appears as “Morales Gonsalez” in the
agency decisions, Notice to Appear, and Answering Brief, the Form I-589
application, Petition for Review, and Opening Brief show his surname as “Morales
Gonzalez.”
for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Morales

Gonsalez failed to establish that the harm he experienced or fears was or would be

on account of his membership in the particular social group of “family members of

Salvador Morales.” See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”);

Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a

particular social group is established, an applicant must still show that “persecution

was or will be on account of his membership in such group”). We reject as

unsupported by the record Morales Gonsalez’s contentions that the agency failed to

consider evidence or otherwise erred in its analysis of his claim. Thus, Morales

Gonsalez’s withholding of removal claim fails.

      The temporary stay of removal remains in place until issuance of the mandate.

The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          2